AMENDED ORDER GRANTING REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and recommends that the Petitioner, Dale J. Starkes, be conditionally reinstated to the practice of law in this state.
And this Court, being duly advised, finds that the recommendation of the Disciplinary Commission should be followed and that, accordingly, the Petitioner, Dale J. Starkes, should be reinstated as a member of the bar of this state upon the condition that his trust account be monitored by a Certified Public Accountant for a period of two (2) years from the date of his reinstatement and that monitoring reports be filed with the Indiana Supreme Court Disciplinary Commission on a quarterly basis during that time.
IT IS, THEREFORE, ORDERED that the petition for reinstatement of Petitioner, Dale J. Starkes, is hereby granted upon the conditions noted above. The petitioner is conditionally reinstated as a member of the bar of this state.
All Justices concur.